Citation Nr: 1813204	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-15 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of colon cancer, to include as due to exposure to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for residuals of prostate cancer, to include as due to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Joseph M. Lyon, Attorney


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from November 1955 to November 1959.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2012 rating decision in which the RO denied service connection for colon cancer, prostate cancer, and multiple myeloma.  In August 2013, the Veteran filed a notice of disagreement (NOD) with this denial.  The RO issued a statement of the case (SOC) in February 2015, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2015.

In September 2015, the Board remanded the claims to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.  

After accomplishing further action, in a September 2017 rating decision, the RO granted service connection for multiple myeloma.  A disability rating and effective date was also assigned in connection with that award. To date, the appellant had not disagreed with any aspect of that decision.  That matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of the award).

As for the matter of representation, the Board points out that the Veteran was previously represented by agent Kimberly Boldt, as reflected by a March 2014 VA Form 21-22a, Appointment of Individual as Claimant's Representative.  Subsequently, the Veteran appointed private attorney Amy Fochler as his representative, as reflected by a May 2014 VA Form 21-22a, Appointment of Individual as Claimant's Representative.  The Board has recognized the change in representation.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Legacy Content Manager (Virtual VA) claims processing systems.  All records have been reviewed.

Also, this appeal has been advanced on the Board's docket pursuant.  See 38 U.S.C. § 7107(a)(2) ( 2012) and 38 C.F.R. § 20.900(c) (2017). 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  The Veteran was stationed at Camp Lejeune, North Carolina, in 1956 and is shown to have served there for at least 30 days after August 1, 1953.    

3.  Neither colon cancer nor prostate cancer was present in service, or for many years thereafter; and the preponderance of the competent, probative opinion evidence addressing the medical relationship, if any, between either cancer and its residuals and service, to include exposure to contaminated water at Camp Lejeune therein, weighs against each claim.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of colon cancer, to include exposure to contaminated water at Camp Lejeune, are not met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § § 3.102, 3.303, 3.309 (2017).

2.  The criteria for service connection for residuals of prostate cancer, to include exposure to contaminated water at Camp Lejeune, are not met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § § 3.102, 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Pelegrini v. Principi, 18 Vet App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103 (a) and38 C.F.R. § 3.159). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id., Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In a February 2012 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates-in the event service connection for either disability was granted, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Hence, the February 2012 letter meets the VCAA's timing and content of notice requirements.

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to each matter herein decided.  Pertinent medical evidence associated with the claims file consists of service records; VA treatment records; VA reports of examination and opinion; and private treatment records.  

The Board is also satisfied that the AOJ has complied with its September 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than strict, compliance is required).  In this regard, as directed by the Board, the AOJ obtained outstanding VA records, invited the Veteran to identify, or provide records from, any additional sources of treatment (none in addition to records provided during the hearing were identified or provided)), and, in August 2016 and March 2017, an appropriate VA addendum opinion was provided.  Moreover, after the VA addendum opinion was provided, and additional VA and private medical treatment records were received, the AOJ readjudicated the claim, as directed (as reflected in the September 2017 SSOC).  

Under these circumstances, the Board finds that that no further action in this regard is required.  The Board finds also finds that VA's duties to assist with respect to obtaining all relevant records, examinations, and opinions have been met.  See 38 C.F.R. § 3.159(c).

Accordingly, the Board finds that there is no prejudice to the Veteran in the Board proceeding to a decision on the claim herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § § 3.303, 3.304 (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In order to establish service connection, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its competency, credibility and probative value.   See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

In the instant case, the Veteran is seeking service connection for residuals of colon and prostate cancer, which he believes may be related to his exposure to contaminated water while stationed at Camp Lejeune. 

Notably, VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs), which chemicals were primarily "perchloroethylene [(PCE)], trichloroethylene [(TCE)], benzene, and vinyl chloride."  78 Fed. Reg. 55,671, 55, 672 (Sept. 11, 2013).  78 Fed. Reg. 55,671, 55, 672 (Sept. 11, 2013); see Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011); VBA Training Letter 11-03 (Revised) (November 29, 2011) (rescinded due to its incorporation into the M21-1 as part of the "Live Manual" project). 

In September 2016, based on the conclusions of scientific authorities, VA published a proposed regulation to establish a presumption of service connection for certain diseases associated with exposure to contaminated water at Camp Lejeune.  See Diseases Associated With Exposure to Contaminants in the Water Supply at Camp Lejeune, 81 Fed. Reg. 62419 (Sept. 9, 2016).  

In January 2017, VA published the final rule amending 38 C.F.R. §§ 3.307  and 3.309 relating to presumptive service and adding eight diseases associated with contaminants present in the water supply at U.S. Marine Corps Base Camp Lejeune, North Carolina, from August 1, 1953, to December 31, 1987.  See Diseases Associated With Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4173 (Jan. 13, 2017).  This final rule establishes presumptive service connection for veterans, former reservists, and former National Guard members who served at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) during this period, and who have been diagnosed with any of the following eight diseases: adult leukemia, aplastic anemia/myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, non-Hodgkin lymphoma, and Parkinson's disease.  82 Fed. Reg. at 4184-85.  The final rule became effective March 14, 2017 and the amended provisions of 38 C.F.R. §§ 3.307 and 3.309 are applicable to claims received by VA on or after January 13, 2017, and claims pending before VA on that date.  Colon and prostate cancer is not a disease associated with exposure to contaminated water at Camp Lejeune.  Id.

Accordingly, the law now provides that in addition to the general rules pertaining to establishing service connection set forth above, there are certain diseases, to include Parkinson's disease, that are presumed associated with exposure to "contaminants in the water supply at Camp Lejeune," if the requirements of 38 C.F.R. § 3.307 (a)(7) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  82 Fed. Reg. at 4184-85.  Specifically, amended regulation 38 C.F.R. 3.307 (a)(7) requires no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987, and that a disease listed in 38 C.F.R. § 3.309 (f) shall have become manifest to a degree of 10 percent or more at any time after service.  Id.  

Turning to the pertinent evidence, service treatment records do not document any complaint, finding, or diagnosis of colon or prostate cancer. 

Post-service private treatment records in 1995 from St. Peter's Medical Center reflect a diagnosis, operative, and post-operative treatment of colon cancer.  

Private treatment records dated in 2002 from the University Radiation Oncology Center (UROC) reflect a diagnosis and treatment of prostate cancer.  

In 2009, the Veteran was diagnosed with multiple myeloma, and treatment records from Carolina Hematology-Oncology Associates reflect that the Veteran was continually monitored for his history of colon and prostate cancer, without reoccurrence.  

In a December 2011 letter, a private physician, Dr. M.E, reported that the Veteran has been treated for colon cancer, prostate cancer, and multiple myeloma.  Dr. M.E. stated that the Veteran was given information showing exposure to water contaminated with PCE and TCE at Camp Lejeune.  He stated that he suspected that the Veteran's exposure to the contaminated water "as likely as not" caused/contributed to the cancers.  He reported that he always felt it was unusual that he had three separate primary cancers and he suspected that the Veteran's exposure contributes to these primary malignancies.  

On February 2012 VA examination, the examiner confirmed that the Veteran was in remission from his colon and prostate cancer.  The examiner noted that studies concluded that there is reason for concern but insufficient evidence that cancers were caused by exposure to contaminated water at Camp Lejeune.

In an April 2012 statement, the Veteran reported that his cancers are a result of the water he drank and bathed in at Camp Lejeune in the 1950's.  

In a November 2014 statement, the Veteran continued to assert that he was exposed to the water at Camp Lejeune because he would drink the water, shower in the water, and ate food that was prepared from the water.  Additionally, he reported that his job was to freeze water so he was overly exposed to the contaminated water.  

The Veteran submitted a January 2015 medical opinion from Dr. W.W. that included an article regarding contaminated water at Camp Lejeune.  Dr. W.W. reported that the Veteran has been treated for three different cancers and his exposure to the contaminated water as likely as not contributed to the development of these multiple cancers.  

In February 2015, a VA addendum opinion was provided where the physician opined that the conditions claimed, colon cancer and prostate cancer, were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  As rationale, as to the Veteran's colon cancer, the physician reported that the medical literature, including but not limited to the National Institute of Health (NIH) and Agency for Toxic Substances and Disease Registry (ATSDR), show that obesity, age greater than 50, and heavy alcohol use are all known risk factors for the development of colon cancer.  Additionally, the physician reported that the medical studies show that these known risk factors outweigh the limited/suggestive evidence of association with exposure to organic solvents found in the contaminated water at Camp Lejeune.  

As rationale for his opinion concerning the Veteran's prostate cancer, the physician reported that medical literature show that increasing age is the leading risk factor for prostate cancer with the 20 year prevalence of prostate cancer in men at age 50 to be eight percent and at age 60 to be 12.3 percent.  He continued to report that about 97 percent of all prostate cancer diagnoses occur in men 50 years of age and older with African American men having a 56 percent more likelihood to develop prostate cancer as compared to Caucasian men.  Additionally, a family history of prostate cancer in a first degree relative is also a known risk factor.  The known risk factors of age, race, and family history outweigh the limited/suggestive evidence for an association between exposure to water contaminants at Camp Lejeune and the development of prostate cancer, including the study submitted by the Veteran.  The physician concluded by citing to multiple published medical research in support of his rationale.  

In August 2016, an additional VA addendum medical opinion was obtained.  Again, the physician opined that the diagnosis of colon cancer is confirmed; however, it is less likely as not related to or caused by the Veteran's exposure to Camp Lejeune contaminated water.  The physician noted that the Veteran is an African American male who was diagnosed with colon cancer in 1995 (at the age of 58).  The Veteran's father died following a diagnosis of colon cancer.  The Veteran had a long history of being obese and of being an alcoholic; at the time of his colon cancer diagnosis, he as in recovery and sober for only about three years.  The physician explained the definition and origin of colon cancer.  The physician went on to explain that chlorinated solvents were used in the drinking water at Camp Lejeune between 1953 and 1987.  The physician referred to a Canadian study published in 2013 that found that the majority of the associations examined between chlorinated solvent exposures and the development of 11 sites of cancer were null; colon cancer and exposure to these solvents was not one of the two associations that were found to have significantly elevated odd ratios.  He referred to a number of other studies which have similarly failed to demonstrate an increased incidence of colon cancer following exposure to TCE in drinking water. The physician went on to explain that several well-accepted risk factors increase the risk of developing colon cancer.  These factors include: certain types of diets; physical inactivity; obesity; smoking; heavy alcohol; age; history of colorectal polyps or colorectal cancer; history of inflammatory bowel disease; family history of colorectal polyps or colorectal cancer; certain inherited conditions; race and ethnic background (African Americans have the highest rate of developing and dying from colorectal cancer of all racial groups in the U.S.); and diabetes mellitus type II.  

The physician concluded his opinion by stating that most importantly, in the absence of solvent exposure being identified as a risk factor for the development of colon cancer and in the absence of any findings of an increased incidence of colon cancer developing in individuals exposed to the water at Camp Lejeune, especially in light of the Veteran's multiple risk factors, it is his medical opinion that the colon cancer is not due to or related to his exposure to Camp Lejeune contaminated water.  As part of his VA report of medical opinion, the physician included a list of 17 citations of medical literature used to help make his determination regarding the etiology of the Veteran's colon cancer.  

As to the Veteran's prostate cancer, the physician opined that his diagnosis is confirmed; however, it is less likely than not related to or caused by his exposure to Camp Lejeune contaminated water.  As rationale, the physician began by explaining the definition and origin of prostate cancer.  The physician reported that the incidence of prostate cancer increases substantially with age; 65-69 year old African American men have a higher incidence of prostate cancer.  He reported that in fact, the incidence on 65-69 year old African American men is the highest of any age group.  The Veteran was diagnosed with prostate cancer at the age of 65 years old.  Additionally, the physician explained that hereditary factors play a role in incidences of prostate cancer.  The physician reported that a review of relevant literature identified some studies that indicate possible associations between PERC and TCE exposure and future development of prostate cancer.  He explained that further extensive research of scientific literature found that the only studies identified that found a statistically significant association between exposure to PERC or TCE and an increased rate of development of prostate cancer in humans did so in occupationally exposed groups.  The examiner did not identify any studies which indicated such an increase after environmental or residential exposures to PERC or TCE. Additionally, medical literature reflects that it is likely that even the lower levels of workplace exposures exceed the levels of Camp Lejeune contaminated water exposure.  The physician reported that other studies show that after substantial occupational exposures for at least five years, there may be an increased risk of developing prostate cancer.  Therefore, with the possible exception of significant occupational exposure (which, as noted, is greater than estimated Camp Lejeune exposure) to PERC or TCE for greater than five years, there is no scientifically documented link between exposure to either PERC or TCE and the development of prostate cancer.  The physician also explained that field cancerization could be one reason why people might get a second cancer near the same area as the first cancer they had.

The physician also addressed the nexus opinions from Dr. W.W. and Dr. M.E.  He reported that the private physicians failed to provide any citations to substantiate their statement that the Veteran's colon cancer and prostate cancer is related to his exposure to Camp Lejeune contaminated water.  Additionally, the physician addressed the study that the Veteran's attorney submitted on his behalf; which was included in his rationale.  

The physician concluded that in light of the absence of any consensus of scientific literature documenting an increased risk of prostate cancer occurring 43 years after exposure to low level solvents for just over two years, and the absence of evidence of a statistically significant, i.e. not related to chance, increased incidence of prostate cancer after exposure to the drinking water at Camp Lejeune, and in light of the Veteran's several risk factors for prostate cancer, it is his opinion, that the diagnosis of prostate cancer is less likely than not related to or caused by his exposure to Camp Lejeune contaminated water.  As part of his VA report of medical opinion, the physician included a list of 27 citations of medical literature used to help make his determination regarding the etiology of the Veteran's prostate cancer.  

The Board notes that the Veteran submitted numerous research articles suggesting possible associations with the contaminants or with solvents in general with colon cancer and prostate cancer.  

Considering the above-cited evidence in light of the applicable legal authority, the Board finds that service connection for residuals of colon and prostate cancer must be denied. 

First addressing the current disability requirement, as noted above, the Veteran was diagnosed with colon cancer in 1995 and prostate cancer in 2002, and  continues to be monitored for those conditions, to date.  Thus, for each claim, the fundamental criterion for service connection-medical evidence of current disability-is met.  

With regard to the Veteran's specific theory of entitlement, the Veteran's service treatment records establish that he was stationed at Camp Lejeune during service, from May 1956 to June 1956 and July 1956 to November 1956.  Thus, the Veteran is presumed to have been exposed to contaminated water during such service.  See Diseases Associated with Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4,173.  As stated above, colon and prostate cancer are not on the presumptive list of diseases associated with exposure to contaminated water at Camp Lejeune.  Therefore, a nexus linking the current colon and prostate cancer residuals and military service cannot be presumed under the law, regardless of the Veteran's exposure to contaminated water during service as there is no other basis to award service connection on this theory of entitlement in this case.  Id.  

The Board also finds that the record presents no other basis for an award of service connection for either colon or prostate cancer or their residuals.

Neither disability was shown in service.  As noted above, service treatment records do not document complaint, finding, or diagnosis of colon or prostate cancer.  

Furthermore, neither colon cancer nor prostate cancer manifested to a compensable degree within one year of service separation.  As noted above, the Veteran's colon cancer was not diagnosed until 36 years after separation, and there is no evidence that there was symptomatology of colon cancer within one year of service separation.  Likewise, the Veteran's prostate cancer was not diagnosed until 43 years after separation, and there is no evidence that there was symptomatology of prostate cancer within one year of service separation.  Thus, presumptive service connection for a chronic disease (malignant tumor) is not available.  See 38 C.F.R. §§  3.307, 3.309.   Likewise, there is no evidence or allegation of continuity of symptomatology of either disability during and post-service.  See 38 C.F.R. § 3.303(b).  Notably, the fact that the post service record does not document any such problems for many years after service is a factor that tends to weigh against an award of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365(1992).

Furthermore, the preponderance of the medical opinion evidence addressing the relationship, if any, between each claimed disability and service, to include exposure to contaminated water at Camp Lejeune, weighs against the claim.  Notably, while the Veteran has submitted private medical statements in support of his claims, as explained below, the Board finds that the most persuasive medical etiology opinion evidence is adverse to each claim. 

The Board notes that the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to medical opinion evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Black v. Brown, 10 Vet. App. 279 (1997); Guerrieri, 4 Vet. App. 467.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (setting forth factors to be considered in assigning probative weight to an opinion).

Contrary to the medical opinions submitted by Dr. W.W. and Dr. M.E., the opinions provided by VA physicians are not supportive of a finding of service connection for colon cancer residuals, to include as due to exposure to contaminated water at Camp Lejeune.  In particular, the February 2015, and August 2016 addendum opinion provider gave  clear and specific explanations and rationales as to why colon cancer was not incurred in or caused by the claimed in-service injury, event, or illness, to include exposure to contaminated water at Camp Lejeune.  He explained that the medical literature failed to demonstrate an increased incidence of colon cancer following exposure to TCE in drinking water and in the absence of any findings of an increased incidence of colon cancer developing in individuals exposed to the water at Camp Lejeune, especially in light of the Veteran's multiple risk factors, it is his medical opinion that the colon cancer is not due to or related to his exposure to Camp Lejeune contaminated water.  The opinions went on to explain that the Veteran's multiple risk factors: age (58 at the time of diagnosis), medical history (obesity and alcoholism), and familial history (death of his father as a result of colon cancer) was the cause of his colon cancer diagnosis.  

Similarly, the medical opinions provided by VA physicians are not supportive of a finding of service connection for prostate cancer residuals, to include as due to exposure to contaminated water at Camp Lejeune.  In particular, the February 2015 and August 2016 addendum opinion provide clear and specific explanations and rationales as to why prostate cancer was not incurred in or caused by the claimed in-service injury, event, or illness, to include exposure to contaminated water at Camp Lejeune.  He explained that while a review of relevant literature identified some studies that indicate possible associations between PERC and TCE exposure and future development of prostate cancer, he concluded that extensive research of scientific literature found that the only studies identified that found a statistically significant association between exposure to PERC or TCE and an increased rate of development of prostate cancer in humans did so in occupationally exposed groups with exposure for at least five years.  He also noted the several risk factors the Veteran had for prostate cancer, to include his age and race.  

The VA physicians based their rationales after an extensive review of the claims file, to include the Veteran's statements and research article submissions, but still rendered opinions weighing against the claim.  The Board accepts these opinions as probative of the medical nexus questions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet App. 120, 124 (2007).   

By contrast, Dr. W.W. and Dr. M.E.'s assessments are of little, if any, probative value because they did not specifically provide an opinion that was accompanied by any specific explanation or rationale.  The physicians both reported that the Veteran was given information regarding his exposure to contaminated water and his cancers.  They provided no such information.  See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Thus, the VA addendum medical opinions from February 2015 and August 2016 are entitlement to substantial weight.  Id.  The Board finds that these VA opinions are more probative than, and, hence, outweigh, the assessments from Dr. W.W. and Dr. M.E. 

In addition to the medical evidence discussed above, the Board has considered the Veteran's lay assertions-in particular, his expressed that his  colon and prostate cancers are related to service, specifically, his exposure to contaminated water at Camp Lejeune-but finds that such assertions do not provide persuasive support for the claims.  While the Veteran is certainly competent to describe matters within his personal knowledge, as a layperson not shown to have appropriate medical training and expertise, he is not competent to render a probative opinion on a complex medical matter, such as whether there exists a medical relationship between current colon and prostate cancer residuals (involving internal processes and not subject to lay observation) and his in-service event.  As the question of nexus in this case may not be competently addressed by lay evidence, the lay statements of record do not constitute competent, probative evidence on this point.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, supra.  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

For all the foregoing reasons, the Board finds that service connection for residuals of colon and prostate cancer must be denied.  In reaching the conclusion to deny these claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for residuals of colon cancer, to include as due to exposure to contaminated water at Camp Lejeune, is denied.

Service connection for residuals of prostate cancer, to include as due to exposure to contaminated water at Camp Lejeune, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


